DETAILED ACTION
This action is pursuant to the claims filed on September 18, 2019. Claims 21-40 are pending. Claims 1-20 are cancelled. A first action on the merits of claims 21-40 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 21-26, & 30-40 are rejected under 35 U.S.C. 103 as being unpatentable over de la Rama et al. (hereinafter ‘de la Rama’, WO 2014/113612, see IDS), and further in view of Fleischman (U.S. PGPub. No. 6,071,282, see IDS). 
In regard to independent claims 21, 32 and 36, De La Rama discloses an integrated electrode structure (a high-density mapping catheter shown in Figs. 33-48E) comprising:
a catheter shaft comprising a proximal end and a distal end, the catheter shaft defining a catheter shaft longitudinal axis (catheter as shown throughout Figs. 33-48E);
a flexible catheter tip (flexible array 10M,L in Figs. 33-48E) located adjacent to the distal end of the catheter shaft (array 10 is attached to a distal tip of the catheter shaft as best shown in Fig. 46), the flexible tip portion comprising a flexible framework (paddle configuration of the planar array; note that the array conforms to tissue, [0093]) comprising: a first understructure (inboard structure comprising inboard arms 192 and 194, [0091]), a second understructure (outboard structure comprising outboard arms 188 and 190, [0091]).
Furthermore, De La Rama discloses a spacer (tether 210 in Fig. 42) configured to maintain a lateral spacing between the first and second understructures in the presence of a lateral force applied to the second understructure ([0095]).
De La Rama is silent as to whether the two arms of the first understructure and the two arms of the second understructure are continuous elements. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the two arms of the first understructure so that the two arms of the first understructure is a continuous piece or element and the same for the second understructure, since it has been held Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Doing so allows for less pieces involved in manufacturing the catheter tip.
However, De La Rama does not disclose that each the first and second understructures include a rectangular cross-section.
 Fleishman teaches a catheter comprising a plurality of arms for supporting electrodes. Fleishman specifically teaches that each of the plurality of arms comprises a circular cross- section (spline 116 with circular cross section in Figs. 30A and 30B) or alternatively, a rectangular cross-section (splines 230 in Figs. 61). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to substitute the inboard and outboard understructures with circular cross section with a rectangular cross section as taught by Fleishman since the equivalence of the two types of arms for their use in the medical art and the selection of any one of these two designs/types for supporting a plurality of electrodes would be within the level of ordinary skill in the art.
 In regard to claims 22-23 and 25, De La Rama further discloses wherein the first understructure extends distally from a first proximal mounting arm and a second proximal mounting arm and the second understructure extends distally from a third proximal mounting arm and a fourth proximal mounting arm (Fig. 46 illustrates the proximal portion of the longitudinal arms extending and mounting into the shaft).
In regards to claim 24, 
In regard to claim 26 and 33, De La Rama further discloses opposing faces of the first proximal mounting arm and the third proximal mounting arm include a first set of frame locks; and opposing faces of the second proximal mounting arm and the fourth proximal mounting arm includes a second set of frame locks corresponding to the first set of frame locks (each of the proximal portions of the four arms extends into and locks into the bushing 206 as shown in Fig. 46).
In regards to claim 30, De La Rama further discloses wherein a distal end of the first understructure is connected to a distal end of the second understructure with a distal coupler (a distal member 202 which couples the first and second understructures, [0092]).
In regards to claim 31, De La Rama further discloses wherein the first and second understructure are formed from nitinol ([0103]: Nitinol). 
In regards to claim 34, in view of the combination in claim 32, Fleishman further teaches providing a tongue and groove structure at a proximal end of the arms (U-shaped bend 117 forms a groove and each of the legs of the u-shaped bend is considered to be projection/tongue). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a U-shaped proximal end including a tongue and groove structure as taught by Fleishman, thereby arriving at the claimed invention. Doing so is a way of securing the arms to the catheter (col. 13, In. 56-66).
In regards to claims 35 & 37, 
In regards to claim 38, De La Rama discloses the spacer is configured to maintain a lateral spacing between the first and second understructures which would necessarily maintain a lateral spacing between the plurality of first and second microelectrodes (see Fig. 42, [0095]).
In regards to claims 39-40, De La Rama further discloses wherein a lateral width of the first understructure/second understructure is greater than a thickness of the first understructure/second understructure (the width of the inboard structure/outboard structure is greater than the thickness of the inboard structure/outboard structure as shown throughout the Figs. 33-48E).
Allowable Subject Matter
Claims 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 27, De La Rama does not disclose wherein the first set of frame locks and the second set of frame locks are configured to interlock with one another. Rather, these frame locks are interlocked with the bushing (206 in Fig. 44) so that the inboard and outboard mounting arms are secured to the distal end of the catheter (see Fig. 44). As such, there would be no motivation to interlock the first set of frame locks with the second set of frame locks. 
Accordingly, claims 28-29 are objected to as being dependent on claim 27.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,362,954. Although the claims at issue are not identical, they are not patentably distinct from each other. 
In regard to independent claims 21, 32 & 36, Patent ‘954 claims a flexible catheter tip (claim 8), comprising a catheter (claim 8), a flexible tip portion (flexible tip portion in claim 8) comprising a flexible framework (flexible framework in claim 8), a first understructure (an inboard understructure in claim 8) having a rectangular cross-section (see claim 8); and a second understructure (an outboard understructure in claim 8) having a rectangular cross-section. Other claimed details can be found throughout the claims of Patent ‘954.
Claims 21-25, 30-32, & 36-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,842,990. Although the claims at issue are not identical, they are not patentably distinct from each other. 
In regard to independent claims 21, 32 & 36, Patent ‘990 claims a flexible catheter tip (claim 1), comprising a flexible tip portion (flexible tip portion in claim 1) comprising a flexible framework (flexible framework in claim 1) comprising: first and second understructure (a plurality of arms converging at a distal end in claim 1).
Patent ‘990 fails to claim that each the first and second understructures include a rectangular cross-section. Fleishman teaches a catheter comprising a plurality of arms for supporting electrodes. Fleishman specifically teaches that each of the plurality of arms comprises a circular cross- section (spline 116 with circular cross section in Figs. 30A and 30B) or alternatively, a rectangular cross-section (splines 230 in Figs. 61). It would have been obvious to one having ordinary skill in the art to modify the cross section of the understructures and provide a rectangular cross section as taught by Fleishman since the equivalence of the two types of arms 
Claims 21-25, 30-32, & 36-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 & 11 of U.S. Patent No. 10,857,349. Although the claims at issue are not identical, they are not patentably distinct from each other. 
In regard to independent claims 21, 32 & 36, Patent ‘349 claims a flexible catheter tip (claim 1), comprising a flexible tip portion (flexible tip portion in claim 1) comprising a flexible framework (flexible framework in claim 1) comprising: first and second understructure (a plurality of arms converging at a distal end in claim 1). 
Patent ‘349 fails to claim that each the first and second understructures include a rectangular cross-section. Fleishman teaches a catheter comprising a plurality of arms for supporting electrodes. Fleishman specifically teaches that each of the plurality of arms comprises a circular cross- section (spline 116 with circular cross section in Figs. 30A and 30B) or alternatively, a rectangular cross-section (splines 230 in Figs. 61). It would have been obvious to one having ordinary skill in the art to modify the cross section of the understructures and provide a rectangular cross section as taught by Fleishman since the equivalence of the two types of arms for their use in the medical art and the selection of any one of these two designs/types for supporting a plurality of electrodes would be within the level of ordinary skill in the art. Other claimed details can be found throughout the claims of Patent ‘349.
Claims 21, 32 & 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 & 13 of copending Application No. 15/793,093. Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. ‘093 claims a catheter (see claim 1) and flexible tip portion (claim 1) comprising first and second understructures (see claim 1). Note that planar array comprises a rectangular cross-section. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        9/28/2021